Case 1:17-cv-O7087-PAE Document 56 Filed 10/03/.1-3__|:_’&_9;;101°1\_

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
- ELECTRON!C
UNITED STATES DISTRICT COURT DOC #: ALLY FlLED
soUTHERN DISTRICT oF NEW YoRK X DATE W
WILFRIDO CALI and ARNULFO SOSA, on behalf of
themselves and all other persons similarly situated, : 17 Civ. 7087 (PAE)
Plaintiffs, : ORDER
_V_ :
TACOS CUAOTLA MORELOS INC. d/b/a TACOS :
CUAUTLA MORELOS, JUSTINO SANDOVAL, AND :
JOHN DOES #1-10, :
Defendants. :
X

PAUL A. ENGELMAYER, District Judge:

On September 28, 2018, the parties submitted to the Court an application for approval of
a proposed FLSA settlement in this matter, Dkt. 53, pursuant to a Settlement Agreement between
the parties, Dkt. 53, EX. A. The Court has carefully reviewed the parties’ Settlement Agreement,
and is satisfied, substantially for the reasons stated in the parties’ application, that the settlement
of the plaintiffs’ claims is fair and reasonable so as to satisfy the standard set forth in Cheeks v.
Freeport Pcmcake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). Plaintiffs’ application for

approval of the settlement is therefore granted This matter is dismissed, With prejudice

PM/<l.é~al/W

Paul A. Engelmayer U o
United States District Judge

SO ORDERED.

Dated: October 3, 2018
New York, New York

